UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1377



WILLIAM T. ADKINS,

                                              Plaintiff - Appellant,

          versus


MICHAEL H. HOLLAND; MARTY D. HUDSON; JOSEPH P.
BRENNAN; B. V. HYLER, As Trustees; UNITED MINE
WORKERS OF AMERICA, 1974 Pension Plan and
Trust,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-02-249-2)


Submitted:   January 28, 2004          Decided:     February 17, 2004


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert B. Wilson, Charleston, West Virginia, for Appellant. Glenda
S. Finch, Deputy General Counsel, Christopher F. Clarke, Senior
Assistant General Counsel, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William T. Adkins appeals the district court’s order

dismissing, under Fed. R. Civ. P. 12(b)(6), all but one of his

claims for disability pension benefits under the provisions of the

United Mine Workers of America 1974 Pension Plan, and the order

granting summary judgment to the Trustees of the Plan on his

remaining claim.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.       See Adkins v.

Holland, No. CA-02-249-2 (S.D.W. Va. Aug. 20, 2002 & Mar. 24,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               - 2 -